CAMPBELL, J.
(dissenting'). I think that the trial court erred in permitting examination of witnesses by leading questions *509to an extent and in a manner that was necessarily prejudicial to appellant. I think also that in several instances error was committed by improper admission of testimony over objection to the prejudice of appellant.
It is undoubtedly true that respondent lost the affections of his wife, but the evidence seems to me insufficient to establish any responsibility of appellant therefor.
Upon the entire record the verdict seems to me SO' grossly excessive as almost to indicate passion and: prejudice, and I think it very plainly indicates that the jury, as a matter of fact, was influenced to the prejudice of appellant by the errors of the court in improper admission of testimony, permitting improper examination of witnesses, etc., and that such prejudicial errors were not cured merely by subsequently striking out a portion of the improperly admitted testimony and directing the jury to disregard it.
I am further of the opinion that there was ample showing to require the granting of a new trial upon the ground: of newly discovered evidence.
Upon these considerations I am compelled to the view that the judgment and order appealed from should be reversed, and the cause remanded for a new trial.